DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Notice of Allowance responsive to Applicant’s communication of 6/29/22. Claims 1-4, 6-11, 13-18, and 20-21 are pending in this application and have been allowed below.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s terminal disclaimer has been approved and results in overcoming the remaining double patenting rejections.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/22 and 6/14/22 are being considered by the examiner.
Claims 1-4, 6-11, 13-18, and 20-21 are pending in this application and have been rejected below.

Reasons for Eligibility under 35 USC 101
The claims are eligible under 35 USC 101 when viewing the claim as a whole. The claims are eligible as not being directed to an abstract idea, as it needs  “unsupervised learning” as part of the clustering to produce customers in common; then providing standard customer profiles based on the sub-clusters; then generating simulated transaction data based on the real customer profiles [from 1st unsupervised learning], using a 2nd reinforcement learning model to iteratively adjust policies to reach higher level of similarity with real transactions with extensive details on how the training occurs (see e.g. FIG. 7, paragraph 46), then a 3rd training of a predictive model to identify abnormal customer behavior, using the simulated customer data based on the 2nd reinforcement learning model with the specific steps of how it is adjusted, and the 1st unsupervised learning. This is viewed as similar to the Example 39, multi-stage training method and is also eligible at step 2a, prong one or step 2a, prong 2 as being improvement to computing technology or applying the judicial exception in a meaningful way. Similar rationale for being eligible applies for claims 8 and 15. Applicant’s remarks, 7/21/21, page 10 also supports eligibility.

Allowable Subject Matter
The following is a Reasons for Overcoming the Prior Art and the 103 Rejection. 
For claim 1, in the art of risk analysis and modeling customer transaction data, claim 1 overcomes the prior art by reciting:  
1) performing, by the processing device, unsupervised learning on the plurality of clusters of customers to produce a plurality of sub-clusters of customers with a second feature in common; 2) generating an artificial customer profile by combining randomly selected information including an address, first name, second name, phone number, email address, credit score, revenue, and wage; 3) providing the artificial customer to each of the plurality of computing devices for generating simulated transaction data based on the group of real customers; 4) generating, by the cognitive system of at least one of the plurality of computing devices, simulated transaction data in imitation of real transaction data through a reinforcement learning model, wherein the simulated transaction data cannot be traced to the customer data; 5) conducting an action including a plurality of simulated transactions, comparing the action with the goal, providing a feedback associated with the action based on a degree of similarity relative to the goal, and adjusting a policy based on the feedback; and 5) training a predictive model for identifying an abnormal customer behavior, using the simulated customer data.

Closest prior art:
Kandasamy 2019/0370812 – discloses altering test data from transactions to train the system to identify a fraudulent transaction (See par 41)
NPL-Amarasinghe "Critical analysis of machine learning based approaches for fraud detection in financial transactions," 2018, In Proceedings of the 2018 International Conference on Machine Learning Technologies, pages 12-17 - identify fraudulent transactions using reinforced learning based on deviations and anomalies (See page 4, section 3)
Milton US 2016/0239857 – discloses clustering consumers according to affinity scores (See par 51) and having different subsets of consumer-behavior records assigned to different computing devices (See par 108) and producing a model of frequency and duration for various retail locations (see par 88)
Deo 2009/0210368 – disclosing using reinforcement learning with transactions (See par 25, 27-28, 37-38)
Han 2018/0365674 – disclosing modifying parameters during a simulation until a sample statistical distribution satisfies a threshold level of similarity with an actual statistical distribution (See par 20, 25-26);
Werr 10,489,864 – discloses test custom data that simulates real world data is generated randomly (col. 4, lines 13-26);
Walters 10,482,466 – discloses cluster profile includes income (See col. 2, lines 6-21; col. 6, lines 14-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619